                      Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 1 of 7
AO 91 (Rev. 02/09) Criminal Complaint




              United States District Court
                                                              for the
                                                    Western District of New York

                          United States of America
                                                                                   Case No. 20-ntj-22
                                           v.

                       ANTHONY KOFI YAWSON
                                        Defendant




                                                     CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

    On or about February 13, 2020, in the Western District of New York, the defendant, ANTHONY KOFI
YAWSON, did knowingly and willfully conspire and agree with others to commit an offense against the United
States, that is, to knowingly export a motor vehicle knowing the same to have been stolen;

         all in violation of Title 18, United States Code, Section 371.


         This Criminal Complaint is based on these facts:

          ~   Continued on the attached sheet.




                                                                    Marc A. Matla. Special Agent. HSI
                                                                                   Printed name and title
Sworn to before me and signed in my presence.

Date: February 14. 2020
                                                                      ~~,
City and State: Buffalo, New York                                   HO . HUGH B. SCOTT. USMJ
                                                                                   Printed name and title
            Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 2 of 7




                      AFFIDAVIT IN SUPPORT OF COMPLAINT


       I, Marc A. Matla, being duly sworn, depose and say:


       1.       I have been employed as a Special Agent with Homeland Security

Investigations (HSI) since May 2010. HSI is an agency within the Department of Homeland

Security, which is in the executive branch of the federal government. Prior to my appointment

with HSI, I served as a Postal Inspector with the United States Postal Inspection Service from

May 2008 through May 2010. Prior to my appointment as a Postal Inspector, I served as a

Special Agent with the United States Secret Service (USSS) from July 2003 to May 2008.

And prior to my appointment with the USSS I served as a Trooper and Investigator with the

Virginia State Police (VSP) from November 1993 to July 2003.



       2.      I make this affidavit in support of a criminal complaint charging ANTHONY

KOFI YAWSON ("YAWSON") with violating Title 18, United States Code, Section 371

(Conspiracy to Export a Stolen Vehicle).



       3.      The information in this affidavit is based on my personal knowledge and upon

reports and information received from other law enforcement officers. Because this affidavit

is being submitted for the limited purpose of establishing probable cause, I have not included

every fact I have learned during this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to believe that YAWSON violated Title 18, United

States Code, Section 3 71.
             Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 3 of 7




        4.      On February 13, 2020, at approximately 12:55 p.m., two individuals, Victor

Yao Apeletey ("APELETEY") and Stephen Kojo Matey ("MATEY") attempted to enter the

United States from Canada at the Peace Bridge port of entry in Buffalo, NY, which is within

the Western District of New York.      APELETEY and MATEY were in a 2019 Mercedes

Benz bearing a North Carolina temporary license plate 2563356. Officer Charles Giarrizzo

with U.S. Customs and Border Protection (CBP) was on the primary inspection lane when

the vehicle pulled up. CBP is an agency within the Department of Homeland Security, which

is in the executive branch of the federal government.        According to Officer Giarrizzo,

MATEY was driving and APELETEY was a passenger in the front seat. Officer Giarrizzo

said both subjects presented passports and a refusal slip from Canada. Officer Giarrizzo asked

the subjects for the vehicle registration and they presented a consent letter from a third party,

and other paperwork associated to the vehicle. Officer Giarrizzo asked the subjects why they

were refused in Canada and they said they were going to meet someone but got bad

information so Canada sent them back. Officer Giarrizzo said he sent APELETEY and

MATEY to secondary inspection because the vehicle did not belong to either of them.



        5.      Once inside the secondary inspection area, CBP Officer Jesse Arcadipane

spoke with APELETEY and MATEY. Officer Arcadipane said both subjects claimed to be

brother-in-law's, and that MATEY stated he borrowed the Mercedes from a friend named

Cindy Flynn and handed a notarized letter, which indicated that Flynn gave permission to

the holder of the note to use and take the vehicle to Canada. MATEY could not provide the

contact information for Flynn; noting that she was a friend, and that was all MATEY really

knew.



                                               2
            Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 4 of 7




       6.      Officer Arcadipane conducted record checks on the vehicle VIN and temporary

plate but could not locate any information. Officer Arcadipane obtained dealer information

from paperwork found inside the vehicle and contacted Bob King Mercedes, located in

Wilmington, North Carolina.



       7.      Officer Arcadipane spoke with the sales manager at Bob King Mercedes.

Officer Arcadipane stated that the sales manager had received an email from an unknown

person stating that this 2019 Mercedes Benz was to be transported to Canada and then put on

a shipping container to Ghana. The tipster also stated that all the paperwork including the

identification documents used to purchase the vehicle were fraudulent. The sales manager

faxed all the sales paperwork and a copy of the buyer's identification to Officer Arcadipane.

Officer Arcadipane said the sales manager contacted the Police Department in Wilmington,

North Carolina, to report the vehicle stolen.



       8.      CBP Officer Paul Gorczyca searched for Cindy Flynn using identifiers listed

on the authorization letter and bill of sale for the Mercedes Benz, such as her date of birth and

Social Security Number. Officer Gorczyca contacted a Cindy Flynn, who matched the

identifiers, by phone.   Flynn said the date of birth and social security number on the

paperwork is her own, however, she did not purchase the vehicle nor did she give permission

to anyone to use her information to purchase the vehicle.



       9.      Your affiant responded to the Peace Bridge port of entry with HSI Special

Agents Glenn Erny, at which time we interviewed MATEY. I read MATEY his Miranda



                                                3
          Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 5 of 7




rights from a preprinted card, and MATEY waived his rights and agreed to be interviewed.

During the interview, MATEY stated that there is a group of people that APELETEY is

involved with who purchase vehicles fraudulently using other peoples' identities. He knows

that the people purchasing the vehicles do not have money. I indicated to MATEY that the

vehicles were then stolen, and MATEY agreed.     MATEY stated he was going to be paid

$2,000.00 from APELETEY for transporting the Mercedes from Bronx, New York, to

Canada. MATEY said the vehicle was to be left in Canada and then shipped to Africa.

MATEY said he was going to take a bus back to New York City. However, CBP found a

flight booking for MATEY going from Toronto Pearson International Airport to La Guardia

Airport, Queens, New York for February 13, 2020. Also found in the vehicle was a speeding

ticket in MATEY's name from the State of Virginia. I asked MATEY about the speeding

ticket, and he stated it was not him. MATEY said APELETEY took his drivers license and

presented it to the trooper when he was stopped. MATEY said he was not with APELETEY

at the time.



       10.     During the interview, MATEY also indicated a third individual named

"Anthony" was involved in the scheme, and was transporting a truck. MATEY stated that

he and APELETEY met Anthony at a rest stop on their way to the Peace Bridge. This

information matched a second letter that was found in the Mercedes, which was authored by

Dale Eugene Smith, and gave permission to "the holder of this note" to use and take a Ford

F450 to Canada. Upon learning of this second letter, CBP Officers contacted Canada Border

Services Agency (CBSA) requesting information about the driver of the Ford F450 listed on

this letter. CBSA advised that the vehicle was driven YAWSON. CBP Officers were able to



                                            4
            Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 6 of 7




determine that YAWSON had a plane ticket later in the day on February 13, 2020, to fly

Toronto to New York City. At that point, a lookout was placed in immigration databases by

CBP. As a result of this lookout, during the preclearance screening by CBP of YAWSON in

Toronto, YAWSON was not allowed to board the flight. CBP Officers in Toronto then

interviewed YAWSON, who stated that a person known to him as "Victor" told him to come

to the Bronx to pick up a Ford F150 to drive to Canada. When YAWSON arrived in the

Bronx, a Mercedes was parked on the street in front of the truck. Victor said he needed

YAWSON to drive the truck to Canada because Victor did not have documents to drive to

Canada. Victor was going to pay YAWSON $1,500 US to drive the truck to Canada.

YAWSON stated that Victor, and another person he knew as "Martin" were following him

in the Mercedes, and that they were transporting the Mercedes to the same place. Victor told

YAWSON that Victor owned the truck, but YAWSON believed it was stolen. YAWSON

crossed into Canada via the Peace Bridge with the truck and provided CBP Officers with the

location of where he left the truck in Canada. CBP provided that information Peel Regional

Police, who responded to the location and were unable to locate the truck. During his

encounter with CBP, YAWSON was told he would need to make a land entry into the United

States.



          11.   APELETEY was read his Miranda rights, and APELETY waived his rights

and agreed to be interviewed. During the interview, APELETEY would only say that his

friend Cindy Flynn let him borrow the Mercedes Benz to travel to Canada to attend a birthday

party. APELETEY said he and MATEY were to travel back to the United States a few days

later. I asked APELETEY about the speeding ticket found in the Mercedes. APELETEY



                                             5
         Case 1:20-mj-00022-HKS Document 2 Filed 02/14/20 Page 7 of 7




admitted he presented MATEY'S driver's license to a trooper in Virginia after being stopped

for speeding. APELETEY admitted he received and signed the ticket in MATEY'S name.



       12.   During the morning of February 14, 2020, YAWSON arrived at the Peace

Bridge Port of Entry via a bus. During his primary inspection, CBP Officers notified your

affi.ant that YAWSON was at the port of entry. At that time, HSI Special Agents responded

to the port of entry and attempted to interview YAWSON, who stated he first wanted to speak

with his attorney. After allowing YAWSON to speak with an individual the agents believed

was his attorney, YAWSON was placed under arrest.



       13.     Based on the foregoing, there is probable cause to believe that ANTHONY

KOFI YAWSON violated Title 18, United States Code, Section 371.




                                                 Marc A. ~tla, Special Agent
                                                 Homeland Security Investigations

Sworn and subscribed to before me
this 14th day of February 2020.



il1£.coTT
United States Magistrate Judge




                                             6
